DETAILED ACTION
Status of Application
Claims 1, 11, 14, 17, 31, and 44 are amended.
Claims 2, 4, 6, 9, 10, 13, 18, 20-29, 32-36, 38-43, and 45-46 are cancelled.
Claims 14, 17, 19, 30, 31, 37, 44, and 47 remain withdrawn.
Claims 1, 3, 5, 7, 8, 11, 12, 15, and 16 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
	The remarks filed 7/20/2022 are acknowledged but are not persuasive for the reasons below.
 	On page 7 of the remarks, applicant argues “Amended claim 1, and claims dependent therefrom, recite a formulation comprising thermal stabilizing agents comprising behenyl alcohol at about 1.2% w/w to about 8.7% w/w of the formulation and a mixture of cellulose gum and microcrystalline cellulose based product”. However, the claims read as “and/or”. The claims permit behenyl alcohol alone as well as mixture of cellulose gum and microcrystalline cellulose based product (Avicel) alone. 	On Page 8 of the remarks, applicant argues “Example 1 of the instant Specification identifies two key ingredients for a thermal stable whipped formulation claimed herein. These are behenyl alcohol and Avicel RC-591, which is a mixture of cellulose gum and microcrystalline cellulose based product”. 	Independent claim 1 permits behenyl alcohol alone as well as mixture of cellulose gum and microcrystalline cellulose based product (Avicel) alone, therefore the arguments that both ingredients are present in the formulation mischaracterize the claim.
 	Additionally, in the interest of compact prosecution, withdrawn claim 14 recites the trademark Avicel RC-591 and should read as the generic mixture of cellulose gum and microcrystalline cellulose based product. Further, withdrawn claim 17 does not currently recite or require behenyl alcohol as this claim was not amended along the lines of claim 1. 	

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Loechel (WO2012154918A2) in view of Blatt et al. (EP2319586A1 Machine Translation) hereinafter Blatt.
	Regarding claim 1, Loechel is drawn to a cosmetic composition in a container comprising at least one inner bag and an outer container, wherein the outer container encloses the inner bag and is filled with a propellant (abstract).
	Loechel discloses the cosmetic composition contained in a flexible bag with a valve, the bag is filled with the cosmetic composition and the at least one propellant (skincare active agent and whipping agent co-mingled), and inserted into an aerosol can, and the remaining interior space in the aerosol can is then filled with a propellant, such as a compressed gas, e.g. nitrogen, or compressed air, or any other desired propellant (filled under pressure into package prior to being expelled from the package). The valve of the bag can serve for sealing the bag as well as the can. For this purpose, two sealings can be provided. A first or outer sealing can serve to seal the space between the can and the bag. A second, or inner sealing can serve to seal the valve of the bag. A dispenser cap is favorably attached to the valve. If the dispenser cap is agitated, the valve moves into its open position and any compressed gas between the can and the bag causes the mousse to escape from the bag and to be discharged through the dispenser cap, and foaming the composition with a propellant comprising carbon dioxide or consisting essentially entirely of carbon dioxide, results in a stable mousse, which is very smooth and dense and has a consistency and look resembling whipped cream (whipped formulation) [0021].
 	Loechel is directed to a cosmetic composition (can include a sunscreen) in a pressurized container with 2 compartments (one for the formulation and one for the gas: CO2 or nitrous oxide, etc.). The container is pressurized and the 2 components mix upon expressing of the composition from the container. A thick foam is expelled (See abstract, pp 3-4, etc.), it is a bag-in-container system, whereby a propellant and formulation are in the bag with a valve on the bag and a two-way sealing provided (p 4 and claims 1 and 11 of Loechel). The bag filled with cosmetic composition is inserted into the aerosol can and the remaining interior space in the can filled with a propellant such as nitrogen or air or any other propellant (CO2) and topped with a valve/dispenser for mixing 2 when dispensing and the result is a 'whipped cream' consistency (p 4, line 10-27, etc.). 
	Loechel does not explicitly disclose the presence of a long chain alcohol that is 18 carbon or longer has a thermal stabilizing agent.
 	However, Blatt is drawn to bag-on-valve or bag-in-can system comprising a cosmetic composition, in the form of oil-in-water emulsion, to improve the appearance of the skin and/or external body parts (abstract and claims 1-7).
 	Blatt discloses preparations may advantageously be in the form of emulsions and advantageously contain an emulsifier system which comprises a co-emulsifier [0018], wherein the co-emulsifier is behenyl alcohol (long chain alcohol that is 18 carbon or longer) [0021; 0024], present from the range of 2 to 10 wt% [0022], wherein foamable cosmetic emulsions contain substances which stabilize the gas-emulsion interface [0025], including foam stabilizers [0030].
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of Loechel, to comprise a long chain alcohol that is 18 carbon or longer, as previously disclosed by Blatt, and arrive at the instant invention.
 	One of ordinary skill in the art would have been motivated to do so because both Loechel and Blatt are in the field of pressurized bag-on-valve systems for delivery of cosmetic compositions, and Blatt discloses it is particularly advantageous for the foamable cosmetic emulsion to select behenyl alcohol as the coemulsifier [0024-0025]. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Regarding claim 2, Loechel discloses wherein a cosmetic composition contained in a flexible bag with a valve, where the composition in the bag contains at least one propellant, preferably at least carbon dioxide and can be discharged from the bag as foam, especially as a mousse. The bag containing the composition can be combined with any type of container which can be filled with any type of propellant in order to achieve (minimal amount of pressure) a maximum exhaustion (substantially all) of the composition from the bag [0021]. Loechel further discloses wherein a propellant is contained in a space between the outer container and the inner bag wherein the pressure of the propellant is preferably set to 0.3 to 1.0 MPa, from the perspective of stably discharging the content of the bag until the preferably complete exhaustion of the composition contained in the bag [0094].
	Regarding claim 3, Loechel discloses the cosmetic composition contained in a flexible bag with a valve, the bag is filled with the cosmetic composition and the at least one propellant, and inserted into an aerosol can, and the remaining interior space in the aerosol can is then filled with a propellant, such as a compressed gas, e.g. nitrogen, or compressed air, or any other desired propellant (pressure generating and maintaining component comprising one or more gas and/or liquid propellants which are not co-mingled with the formulation) [0021].
 	Regarding claim 5, Blatt discloses the composition for the skin (topical) (abstract).
	Regarding claim 7, Blatt discloses behenyl alcohol [0021; 0024].
	Regarding claim 8, Blatt discloses the composition as an emulsion (abstract).
	Regarding claim 9, Loechel discloses a container with at least one inner bag, e.g., a bag-on- valve-system, in an outer container, containing a stable foam [0015], wherein foaming the composition with a propellant comprising carbon dioxide results in a stable mousse, which is very smooth and dense and has a consistency and look resembling whipped cream [0021]. Loechel discloses using the composition as a leave-in formulation for up to 60 minutes after application in a temperature range of about 20°C to 50°C (formulation remains stable after it is expelled at a temperature of up to 50 degrees Celsius) [0093].
	Regarding claim 11, Loechel discloses the composition comprising UV-filters (sunscreen active agents; a composition comprising a sunscreen active agent acts a sunscreen formulation) [0089].
 	Regarding claim 12, Loechel discloses using the composition as a leave-in formulation for up to 60 minutes after application in a temperature range of about 20°C to 50°C (formulation remains stable after it is expelled at a temperature of up to 50 degrees Celsius) [0093], wherein foaming the composition with a propellant comprising carbon dioxide results in a stable mousse, which is very smooth and dense and has a consistency and look resembling whipped cream [0021]. Blatt discloses behenyl alcohol [0021; 0024], present from the range of 2 to 10 wt% (between 1.2-8.7 wt. %) [0022], wherein foamable cosmetic emulsions contain substances which stabilize the gas-emulsion interface [0025], including foam stabilizers [0030].

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Loechel (WO2012154918A2) in view of Blatt et al. (EP2319586A1 Machine Translation) hereinafter Blatt as applied to claims 1-3, 5, 7-9, and 11-12 above and further in view of Tamarkin et al. (US20160101051A1) hereinafter Tamarkin.
 	The teachings of Loechel and Blatt are disclosed above.
 	Regarding claim 15, Loechel in view of Blatt do not explicitly disclose wherein at least about 60% of the gas bubbles are less than or equal to 100 micrometers after the formulation is expelled from the package.
 	However, Tamarkin is drawn to a foamable composition (abstract and claims 1-35).
 	Tamarkin discloses a mean foam bubble size of 62 micrometers (a mean size of 62 micrometers would allow for a bubble size wherein at least about 60% of the gas bubbles are less than or equal to 100 micrometers) ([0252]; Table 3b).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of Loechel in view of Blatt, wherein at least about 60% of the gas bubbles are less than or equal to 100 micrometers after the formulation is expelled from the package, as previously disclosed by Tamarkin, and arrive at the instant invention.
 	One of ordinary skill in the art would have been motivated to do so because Loechel, Blatt, and Tamarkin are all in the field of foamable compositions comprising gas propellant, expelled from pressurized systems for delivery of cosmetic compositions, and Tamarkin discloses topically administrable foams are typically of quality grade E, very rich and creamy in appearance, does not show any bubble structure or shows a very fine (small) bubble structure; does not rapidly become dull; upon spreading on the skin, the foam retains the creaminess property and does not appear watery [0161; 0167]. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Regarding claim 16,	Tamarkin discloses a mean foam bubble size of 62 micrometers (a mean (average) size of about 62 micrometers would allow for a bubble size wherein at least about 40% of the gas bubbles are less than or equal to 60 micrometers) ([0252]; Table 3b).
 	
Conclusion
 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615